Citation Nr: 0429079	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 
2001, for entitlement to additional dependence allowance 
compensation based on the inclusion of the veteran's 
dependents as part of the veteran's compensation award.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left shoulder separation (minor).  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1990 to February 
1994. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The RO informed the veteran that action had been 
taken to add his dependents to his compensation award 
effective July 1, 2002 , the first day of the first month 
following the date of receipt of the request.  

The veteran timely disagreed with the effective date 
assigned.  In October 2002 correspondence, the RO notified 
the veteran that his compensation award was amended to add 
his dependents from an earlier effective date of December 1, 
2001.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993)

The case is also before the Board on appeal from a November 
2002 rating decision wherein the RO denied entitlement to a 
rating in excess of 10 percent for residuals of a left 
shoulder separation.  

During the pendency of the appeal, in a February 2004 rating 
decision, the RO granted an increased rating of 20 percent 
for residuals of a left shoulder separation, effective April 
8, 2002.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993)

The veteran and his wife testified at a personal hearing 
before a Hearing Officer at the RO in January 2004.  A 
transcript of their testimony has been associated with the 
claims file.  

The issue of entitlement to an increased rating for residuals 
of a left shoulder separation is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation at the 30 percent rate effective from October 1, 
1998.

2.  In March 1999, the veteran received notice of the 
combined 30 percent evaluation and was also notified that he 
was being paid as a single veteran with no dependents; and 
that if he wished to claim dependents, that he should fill 
out and return the enclosed VA Form 21-686c, Declaration of 
Status of Dependents.  

3.  The earliest that VA became aware of the veteran's 
marriage, subsequent to the award of a combined 30 percent 
evaluation was on November 10, 2001; and that date is 
considered an informal claim for Declaration of Status of 
Dependents.

4.  The veteran's VA Form 21-686c, Declaration of Status of 
Dependents, was received at the RO in June 2002.  


CONCLUSION OF LAW

The criteria for an effective date, prior to December 1, 
2001, for the award of additional compensation benefits for 
the veteran's dependents are not met. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.401(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, in a March 1999 rating decision, the RO 
determined that service connection was warranted for the 
residuals of a left shoulder separation.  

A 10 percent rating was assigned for that disability, 
effective from September 10, 1998.  This rating, in 
combination with the two 10 percent ratings for the service-
connected retropatelar pain of the right and left knees, 
provided a combined rating of 30 percent for the veteran's 
service-connected disabilities.  

In a March 1999 notice letter, the veteran was notified that 
his overall combined evaluation was 30 percent.  The letter 
also notified him that VA was paying him as a single veteran 
with no dependents; and that if he wished to claim 
dependents, he should fill out and return the enclosed VA 
Form 212-686c, Declaration of status of Dependents.  He was 
informed that any such evidence of dependents must be 
received at the VA within one year from the date of the 
letter (March 2, 1999); otherwise, benefits, if entitlement 
was established, may not be paid prior to the date of its 
receipt.

In June 2002, the RO received the veteran's VA Form 21-686c, 
Declaration of Status of Dependents.  On the form, the 
veteran reported that he was never notified of the matter; 
and that he only recently found out that he could receive 
additional support at a recent VA visit.  He asserted that he 
should received back pay.

In July 2002 letter, the RO noted that action had been taken 
to add the veteran's dependents to his award, effective from 
July 1, 2002, the first day of the month following the date 
of receipt of the request.  The RO explained that July 1, 
2002, was the earliest date that the dependents could be 
added to the veteran's award.  The RO further noted that the 
March 1999 letter included a VA Form 21-686c, Declaration of 
Status of Dependents and advised him that he had one year 
from the date of that letter to submit the completed form if 
he wished to claim dependents.

In his July 2002 Notice of Disagreement, the veteran 
indicated that he never received the notice informing him 
that he could receive extra compensation for his wife and 
children.  He essentially asserted that he was entitled to 
those additional funds at the time he became eligible, 
September 10, 1998, the date on which his 30 percent combined 
award became effective.



In October 2002 correspondence, the RO notified the veteran 
that his compensation award was amended to add his dependents 
from an earlier effective date of December 1, 2001.  The RO 
explained that since VA became aware that he was married when 
he was seen at a VA Medical Center in Chicago in November 
2001, that this date of treatment could be considered as an 
informal claim which was then followed up with the submission 
of a formal claim within one year.  The veteran thereafter 
elected to perfect and continue with his appeal.  


Preliminary Matter  Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
Department of Veterans Affairs (VA) to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In this case, the veteran was notified of the VA's 
responsibilities vs. his responsibilities in the development 
of his claims in letters dated August 2002 and August 2003.  
He was notified of the laws and regulations regarding the 
assignment of effective dates and the substance of the 
regulations implementing the VCAA in an October 2002 
Statement of the Case.  

Because the veteran filed a notice of disagreement as to the 
effective date of the additional dependency compensation 
within one year of receiving notice of the original grant of 
dependency compensation, the earlier effective date claim is 
considered to be a "downstream" issue from the original 
grants of dependency compensation.  

Recently, the VA General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claims involving such downstream 
issues is not required when the veteran was provided adequate 
VCAA notice following receipt of the original claim.  
VAOPGCPREC 8-03.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has concluded that the VCAA does not 
require a remand where the veteran was fully notified and 
aware of the type of evidence required to substantiate his 
claims and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim, the VCAA does not require 
further assistance.  Wensch v. Principi, 15 Vet App 362 
(2001);  Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issue on appeal.


Criteria

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a);  38 C.F.R. 
§ 3.400 (2004).  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f) (West 2002).  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by the Secretary 
within a year from the date of marriage, birth or adoption. 
38 U.S.C.A. § 5110(n) (West 2002).




Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b) (2004). 

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1) (2004).


Analysis

As noted herein above, the claim date is December 1, 2001, 
the date of the informal claim, which was followed up with a 
formal claim within one year, in June 2002.  The date 
dependency arose was the date of marriage/birth of children.  
The effective date of the qualifying disability rating is 
September 10, 1998, but evidence of dependency was not 
received within one year of notification of such rating 
action.

Applying this regulation to the facts of the instant case 
yields December 1, 2001 (the date of the informal claim), as 
the latest of all these possible dates.  Therefore, the RO 
has properly calculated the effective date for the payment of 
additional compensation based upon the dependency of the 
veteran's wife and children, under governing law and 
regulation.

With regard to the veteran's argument that VA failed to 
inform him of the availability of such benefits, the Board 
finds that the March 1999 letter provided notice that 
dependency status could affect his rate of compensation.  The 
burden to apply for benefits and the burden to discover what 
benefits might be available remains with the applicant for 
such benefits.  

It is a well-established legal principle that everyone 
dealing with the government is charged with at least basic 
knowledge of the governing laws and regulations.

The Supreme Court has held that everyone dealing with the 
Government is charged with knowledge of federal statues and 
lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  

Thus, regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance." Id. at 385, Morris (John) v. Derwinski, 1 Vet. 
App. 260, 265 (1991).

While the Board does not doubt the sincerity of the veteran's 
contentions, there are no current provisions in the law or 
regulations which permit retroactive payment of VA 
compensation for dependents due to the veteran's lack of 
knowledge of governing laws and regulations.

Thus, as a recipient of VA benefits, the veteran has the 
responsibility to be aware of the rules regarding the 
conditions of receipt of those benefits.  The preponderance 
of the evidence is against the claim and the benefit sought 
must be denied.


ORDER

Entitlement to an effective date, prior to December 1, 2001, 
for the payment of additional compensation based upon the 
veterans dependents is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.26(a) (2003).

The RO issued a VCAA notice letter with respect to the claim 
of entitlement to an increased evaluation for the left 
shoulder disability in August 2002.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The veteran asserts that a rating in excess of 20 percent is 
warranted for residuals of his left shoulder disability.  
Since the last VA examination in June 2002, he submitted 
private treatment records, including a magnetic resonance 
imaging (MRI) of the left shoulder, performed in September 
2002.  The MRI noted a tear of the postero-inferior labrum 
with associated rather large paralabral cyst; mild findings 
about the shoulder associated with impingement syndrome.  It 
was also noted that the findings at the posterolateral 
humeral head could also be related to old impaction Hill-
Sachs lesion.

In a December 2002 statement, the veteran indicated that his 
private physician referred him to a specialist.  

In light of the September 2002 MRI report, and the 
possibility that the veteran has seen a private specialist 
for treatment for his left shoulder disability, attempts 
should be made to obtain any additional outstanding treatment 
records and he should be afforded another VA examination to 
determine the current nature, extent and severity of the 
veteran's left shoulder disability.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 ,§ 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his left shoulder 
disability since June 2002.  


He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers, 
particularly from a specialist from whom 
the veteran may have sought treatment at 
the recommendation of his private 
physician as noted above.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his left 
shoulder disability.



The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Does the service-connected left 
shoulder disability involve only the 
joint structure, or does it also involve 
the muscles and nerves?

(b) Does the service-connected left 
shoulder disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left shoulder disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected left shoulder 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left shoulder 
disability, including, but not limited 
to, ankylosis, nonunion, flail joint and 
whether the veteran's motion of the left 
arm is limited to 25 degrees from the 
side.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected left 
shoulder disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected left shoulder 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for the service-
connected left shoulder disability.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation for his left shoulder 
disability, and may result in a denial.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



